Citation Nr: 0924260	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-40 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a macular hole of the 
left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied service connection for a 
macular hole of the left eye.  The Veteran presented 
testimony at a personal hearing in April 2007 before the 
undersigned.  The Board remanded this issue in July 2007, 
March 2008, and September 2008 for further development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's macular 
hole of the left eye either had its onset in service or 
preexisted service and was permanently worsened therein.  


CONCLUSION OF LAW

A macular hole of the left eye was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1154(b), 5103, 5103A, 5107(a) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in December 2004, March 
2006, August 2007, and March 2008; a rating decision in April 
2005; a statement of the case in April 2007; and a 
supplemental statement of the case in December 2007 and July 
2008.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
May 2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
medical opinion in relation to this claim.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Macular hole of the left eye

The Veteran seeks service connection for a macular hole of 
the left eye.  The Veteran contends that when he suffered an 
injury to his nose in service his eyes were also injured.  He 
claims that in service he was involved in field combat and 
performed duty other than as a clerk-typist.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303 (1992).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2008).  Mere congenital 
or developmental defects; absent, displaced, or supernumerary 
parts; refractive error of the eye; personality disorder; and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.  38 C.F.R. § 4.9 (2008).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Service medical records show that at induction examination in 
March 1943, the only eye abnormality noted was defective 
vision.  Examination of the eyes without correction was 20/30 
bilaterally and the Veteran was color blind.  A Surgeon 
General extract dated in July 1944 was negative for treatment 
of any eye disability.  At his discharge examination in 
January 1946, there were no abnormalities of his eyes noted 
and his uncorrected vision was 20/20 bilaterally.  

After service, on examination in March 1948, no abnormalities 
of his eyes were noted.  Uncorrected vision was 20/25 in the 
right eye and 20/30 in the left eye.  On VA examination in 
January 1950 there were no findings of an eye disability.  
Uncorrected vision was 20/20 bilaterally.

In a claim received in September 2004 the Veteran indicated 
that he had glasses for poor sight and treatment for 
glaucoma.  

VA outpatient treatment records show that in May 2002 the 
Veteran received a prescription for new glasses for 
refractive error.  When seen in June 2003 for examination of 
suspected glaucoma and refractive error, the Veteran's eye 
history included a macular hole of the left eye.  The 
impression was suspected glaucoma, based on increased 
intraocular pressure; bilateral cataracts, right greater than 
left; and refractive error.  He was seen several days later 
in June 2003, for follow-up and refraction.  The assessment 
was myopia, astigmatism, and presbyopia treated with glasses; 
a macular hole without treatment; and ocular hypertension.  A 
January 2004 progress note reflects that the impression 
included a macular hole of the left eye by history.  At a 
follow-up eye appointment in March 2004, the assessment 
indicated there was no change in the macular hole of the left 
eye.  

The Veteran testified in April 2007 that he suffered a blow 
to his face in service when a machine gun came loose from its 
mounting which injured his nose and teeth.  He testified that 
incident must have occurred during combat and claimed that 
the facial trauma also injured his eyes.  The Veteran noticed 
a decrease in his vision but could not recall if his eyes 
were even addressed at that time.  He had trouble with his 
vision the rest of his time in service.  He was issued 
glasses right when he separated from service and had worn 
glasses since.  His vision was getting worse.  He had not 
reported to his current eye doctor about the trauma to his 
face in service.  

At a VA eye examination in August 2007, the examiner reviewed 
the claims folder and reported examination findings.   No 
diagnosis or opinion was provided pertinent to a macular hole 
in the left eye.  At a VA eye examination in May 2008, the 
examiner noted that the Veteran's claims folder was 
available.  No diagnosis or opinion was provided pertinent to 
a macular hole in the left eye.  

In June 2008, a VA ophthalmologist reviewed the claims file 
and past VA examinations.  The ophthalmologist provided an 
opinion that the Veteran's diagnosis of macular degeneration 
as well as a possible history of a macular hole in the left 
eye was unlikely to be triggered or as a result of an 
incident in service that included blunt trauma to the face 
with injury to the nose in April 1945.  

Additional VA treatment records for a period from February 
2006 through April 2009 show the Veteran continues to receive 
treatment for his eyes.  In March 2009, an examiner 
questioned whether the Veteran had a macular hole or 
pseudohole of the left eye.  

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the Veteran's 
claim for service connection for a macular hole of the left 
eye.

Although at an April 2007 hearing, clarification was obtained 
that the Veteran's claim involved his right eye, medical 
evidence of record shows that it is the Veteran's left eye 
that has been diagnosed with a macular hole.  

The evidence of record shows that the Veteran served during a 
defined period of war.  The evidence shows participation in 
battles and campaigns in the Rhineland and Central Europe.  
However, the Veteran's decorations and citations do not 
indicate that he was engaged in combat.  Although the 
Veteran's military occupation specialty (MOS) was a clerk-
typist, he asserts that he performed duties other than a 
clerk-typist and was engaged in field combat.  The Veteran 
has alleged that his eye disabilities were a result of trauma 
suffered in combat with the enemy.  Thus, consideration of 
the provisions of 38 U.S.C.A. § 1154(b) is warranted.  The 
Veteran testified that his eyes were injured when a machine 
gun came loose from its mounting and hit him across the face 
and that must have occurred during combat.  His nose and 
teeth were injured at that time and he is service-connected 
for those disabilities.  The occurrence of an in-service 
incident is not dispositive in this instance.  There must be 
a showing, of current disability and linkage between such 
disability and in-service injury.  Hickson v. West, 12 Vet. 
App. 247 (1999).

Service medical records do not show complaints, findings, or 
diagnosis of a macular hole of the left eye or an eye 
condition due to an injury while in service.  The only eye 
abnormality noted at entrance to service was defective 
vision.  The Veteran's uncorrected vision was 20/30 
bilaterally which is a refractive error and he was color 
blind which is congenital.  Refractive error and congenital 
defect are not a disease or injury within the meaning of 
applicable law.  38 C.F.R. § 3.303(c) (2008).  There is a 
lack of entitlement under the law to service connection for 
refractive error of the eye, unless the evidence shows that 
it was subject to a superimposed disease or injury during 
military service that resulted in increased disability.  
VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).

Although the issuance of glasses is not shown in his service 
medical records, the Veteran has claimed that he was issued 
glasses at the time of his discharge and has continued to 
wear glasses.  Current treatment records show the 
prescription of glasses for refractive error.  However, 
refractive error is not a disease or injury within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. § 3.303(c).   

The Board finds that the evidence in this case does not show 
that any superimposed disease or injury occurred during 
military service that resulted in increased disability.  The 
Veteran has contended that his eyes were injured in service.  
However, the Veteran's service medical records show no injury 
to the eyes.  Moreover, no eye abnormalities were noted at 
his discharge examination and his uncorrected vision was 
normal or 20/20 bilaterally.  There is no competent medical 
evidence of a superimposed disease or injury during service 
that resulted in a macular hole of the left eye or decrease 
in visual acuity.  Thus, a chronic acquired eye disorder was 
not shown in service.

The Veteran has a current diagnosis of macular hole of the 
left eye.  The Board has found no evidence that a macular 
hole of the left eye was incurred as a result of service.  
Other than refractive error, service medical records fail to 
reveal any chronic problems involving the eyes.  The 
Veteran's service medical records do not establish that his 
claimed macular hole of the left eye had its onset during 
military service.  

VA outpatient treatment records show a history of and 
diagnosis of macular hole of the left eye and questioned a 
macular hole versus a pseudohole of the left eye.  Those 
records do not provide competent medical evidence of a link 
between a macular hole of the left eye and the Veteran's 
service or an incident in service.  

The Board recognizes that the Veteran sincerely believes that 
he has a macular hole of the left eye attributable to his 
service.  He is competent, as a layman, to report that as to 
which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 
465 (1994).  However, lay persons are not considered 
competent to offer medical opinions or diagnoses, and 
statements to that effect do not provide a basis upon which 
to establish service connection.  Routen v. Brown, 10 Vet. 
App. 183 (1997) (layperson is generally not capable of 
opinion on matters requiring medical knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Veteran's 
assertions are not competent medical evidence of a nexus or 
causal link between any current macular hole of the left eye 
and his active service.

The most persuasive evidence in this case is the June 2008 VA 
medical opinion which addressed the issue of causation of the 
Veteran's macular hole of the left eye.  After review of the 
Veteran's claims folder and VA eye examinations, a VA 
ophthalmologist in June 2008 opined that the Veteran's 
macular degeneration as well as a possible history of a 
macular hole in the left eye were not related to an injury to 
his face in service.  The opinion was based upon his review 
of the file and findings in the examinations of the Veteran.  
It appears that the VA ophthalmologist's opinion was based on 
review of the claims file and sound medical judgment and is 
persuasive in this case.  

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the Veteran's macular hole of the left 
eye began or was aggravated during service.  There is no 
competent medical evidence that any macular hole of the left 
eye which has been linked to his service.  No probative, 
competent medical evidence exists of a relationship between 
any macular hole of the left eye and any continuity of 
symptomatology asserted by the Veteran.  McManaway v. West, 
13 Vet. App. 60 (1999) (where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish a nexus between the continuous 
symptomatology and the current claimed condition); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
Veteran's claimed macular hole of the left eye is related to 
any incident during service.  Thus, the preponderance of the 
evidence is against granting service connection, either on a 
direct or aggravated basis.  Since the preponderance of the 
evidence is against the claim, service connection for a 
macular hole of the left eye must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a macular hole of the 
left eye is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


